Mr. Justice Milburn:
I dissent. The statute under which this action is brought is special, and a complaint drawn under it must be strictly within its provisions if the plaintiff desires to avail himself of its special benefits. Where words peculiar and essential are used in the statute, the same or words of the same signification must be employed in the pleading. Ordinarily, in a damage suit where negligence must be proven affirmatively, it must be expressly alleged; but in cases under this statute, when an animal is injured or killed because of violent contact with cars or engines, the legislature, with special regard for owners of the animals who cannot expect to find witnesses who saw the accident and who actually know under what circumstances the animal was killed, has provided that negligence will be presumed from the injury or killing by such contact. It was perhaps unnecessary for the legislature to use both words “injure” and “kill,” as the word “injure” would have been sufficient to include both ideas; but it has used both words.
The complaint alleges that the animal was “killed and destroyed.” The word “destroyed” apparently is another way of trying to say “killed” — that is, it is used tautologically. The animal might be injured and not destroyed, but it could not be killed without being destroyed. The evidence tends to show that the bull was seriously injured, probably fatally; but this is not alleged in the complaint. It was not killed by the railroad. It was killed by a man with a sledge hammer. Killing with a sledge hammer is not killing by contact with railroad rolling stock. The company is not responsible for the acts of the slayer *344in the premises; and if it were, this action would not lie under the peculiar statute under such circumstances, because the ank mal was not- killed by contact with the rolling' stock. A suit of a different character might be brought and maintained. The plaintiff could have amended its complaint in the court below to comport with the evidence. It did not offer to amend. There was not any suggestion of an amendment. Plaintiff does not appear in this court by brief or otherwise, and I do not think that this court ought of its own motion to violate the rules of the English language for plaintiff’s benefit.
Rehearing denied January 20, 1906.
In some states in case of railroad accidents, where some people are killed and others seriously injured, it is provided by law that in case of the killing of a passenger the company may not be mulcted in damages in a sum exceeding $5,000, leaving it to the court and jury, in suits for damages for injuries not resulting in death, to assess against the company such compensatory . and punitive damages as in reason and law should be found, in sums often exceeding $5,000. If a passenger receive injuries which in all probability would soon result in his death, and some person should shoot him dead in order to put bim out of his misery, would any court for one moment listen to the plea of the railroad company that it had killed the passenger and, therefore, ought not to be mulcted in a sum exceeding $5,000, if sued for damages for the injury, the patient lingering some weeks before his tragic killing by a stranger ? I think not.
I do not think that the statutes referred to in the opinion of the majority of the court were intended by' the legislature to be invoked by us to cure in this court mistakes, errors and omissions which the plaintiff, upon simple suggestion to the court below, could have cured by inserting in his pleading words telling what was meant to be alleged. I think the holding in the majority opinion is a bad precedent, to be followed, possibly, in cases of much more importance. We should, in my opinion, decide this case upon the record as made by plaintiff below, and not upon what it should have been, but was not.